IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 99-60886
                         Summary Calendar
                      _____________________


RICHARD BARRETT,                      Plaintiff-Appellant,

                             versus

UNIVERSITY OF MISSISSIPPI; ET AL.,

                                      Defendants,

UNIVERSITY OF MISSISSIPPI; ROBERT KHAYAT,
Chancellor of the University of Mississippi;
PETE BOONE, Former Athletic Director of the
University of Mississippi; TOMMY TUBERVILLE,
Head Football Coach of the University of
Mississippi; DON WOOD, Policeman of the
University of Mississippi; CALVIN SELLERS,
Policeman of the University of Mississippi;
ANDY MULLINS, Member of the Chancellor’s
Cabinet of the University of Mississippi;
DON FRUGE, Member of the Chancellor’s Cabinet
of the University of Mississippi; CAROLYN
STATON, Member of the Chancellor’s Cabinet
of the University of Mississippi;
DICK MULLENDORE, Member of the
Chancellor’s Cabinet of the University of
Mississippi; GLORIA KELLUM, Member of the
Chancellor’s Cabinet of the University of
Mississippi; GERALD WALTON, Member of the
Chancellor’s Cabinet of the University of
Mississippi; MAURICE EFINK, Member of the
Chancellor’s Cabinet of the University of
Mississippi; REX DELOACH, Member of the
Chancellor’s Cabinet of the University of
Mississippi; THOMAS WALLACE, Member of the
Chancellor’s Cabinet of the University of
Mississippi; ED MEEK, Member of the
Chancellor’s Cabinet of the University of
Mississippi,
                                             Defendants-Appellees.
_________________________________________________________________
      Appeal from the United States District Court for the
                 Northern District of Mississippi
                     USDC No. 3:97-CV-211-B-A
_________________________________________________________________
                          August 18, 2000

Before JOLLY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

       Richard Barrett appeals the summary judgment dismissal of his

complaint brought pursuant to 42 U.S.C. § 1981.                       In his complaint,

Barrett       challenged   the     constitutionality             of    the   University

defendants’ game management policies, which prohibited spectators

from       carrying   sticks   and    large         flags   or    banners    into    the

University’s football stadium during athletic contests.

       Barrett    first    avers     in   a       conclusional    fashion     that   the

district court erred in striking the affidavits and other documents

offered in support of his opposition to the motion for summary

judgment.        There was no error.                See Fed. R. Civ. P. 56(e);

Geiserman v. MacDonald, 893 F.2d 787, 792-93 (5th Cir. 1990).

       Barrett contends further that the district court erred in

granting summary judgment in favor of the University defendants.

We have reviewed the briefs and the record and hold that the

district court did not err in granting summary judgment for the

University defendants.         As the record stands, there was no genuine

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                              2
issue as to any material fact, and the University defendants were

entitled to judgment as a matter of law.   Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).     The district court did not err in

finding that Barrett’s flag waving was not expressive conduct and

that the game management policies were constitutional.

     Finally, Barrett avers that the district court erred in

staying discovery. This court reviews a district court's discovery

orders for abuse of discretion.   McKethan v. Texas Farm Bureau, 996

F.2d 734, 738 (5th Cir. 1993).    Because the University defendants

raised qualified immunity as a defense, the district court could

not allow discovery to proceed until this question was resolved.

Siegert v. Gilley, 500 U.S. 226, 232 (1991).     Thus, the district

court’s decision to stay discovery was not an abuse of discretion.

                                                   A F F I R M E D.




                                  3